Exhibit 10.1

 

February 26, 2013

 

Board of Directors of Optimer Pharmaceuticals, Inc.,

101 Hudson Street, Suite 3501,

Jersey City, NJ 07302.

 

Fellow Members of the Board,

 

I defer to your decision to appoint Hank McKinnell as Chief Executive Officer
and, subject to your acceptance, resign as both an officer and director of
Optimer Pharmaceuticals, Inc.

 

This letter confirms the understanding that my resignation will be treated for
purposes of my employment arrangements with Optimer as a termination without
cause.  In addition, I recognize that events occurring during my tenure at
Optimer are under heightened scrutiny.  I therefore confirm that I will repay
any amounts and benefits I receive as a result of such treatment of my
resignation in the event that it is finally determined by a court that I engaged
in any act for which I would not be entitled to indemnification under
Section 8.1 of Optimer’s by-laws.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

/s/ Pedro Lichtinger

 

 

Pedro Lichtinger

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

Optimer Pharmaceuticals, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Anthony E. Altig

 

 

Anthony E. Altig

 

 

Chairman, Compensation and Governance/

 

 

Nominating Committee

 

 

 

--------------------------------------------------------------------------------